The only matter upon which petitioner rests his contention for a reversal of the judgment of the Court of Appeals relates to the refusal of the trial judge to consider the twenty-six charges presented, as indicated in the opinion of the Court of Appeals.
Out of deference to the earnest argument of counsel for petitioner, the cause has been considered on rehearing by the whole Court. We are persuaded the case in principle is not to be differentiated from that of Kiker v. State, 233 Ala. 448,172 So. 290, where, under what we consider very similar circumstances, the holding was that in the absence of an exception duly reserved to the action of the court, nothing was presented for the appellate court's review.
Upon reconsideration we are not persuaded our original view, in harmony with the opinion of the Court of Appeals, was incorrect. The application is of consequence denied.
Rehearing denied.
All the Justices concur.